DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               TOWN CENTER AT BOCA RATON TRUST,
                           Appellant,

                                     v.

                         DOROTHY JACKS,
               as Palm Beach County Property Appraiser,
                              Appellee.

                               No. 4D20-2572

                                [May 6, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott R. Kerner, Judge; L.T. Case No. 50-2019-CA-005792-
XXXX-MB.

  Paul S. Figg and Mitchell W. Berger of Berger Singerman LLP, Fort
Lauderdale, for appellant.

  Jay R. Jacknin and Neil B. Jagolinzer of Jacknin & Jagolinzer, P.A.,
West Palm Beach, for appellee Dorothy Jacks.

   Ashley Moody, Attorney General, and Robert P. Elson, Senior Assistant
Attorney General of the Office of the Attorney General, Revenue Litigation
Bureau, Tallahassee, for appellee Intervenor Florida Department of
Revenue.

PER CURIAM.

   Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.